Matter of Ackerman (2015 NY Slip Op 09429)





Matter of Ackerman


2015 NY Slip Op 09429


Decided on December 23, 2015


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
ROBERT J. MILLER, JJ.


2014-07554

[*1]In the Matter of Neil Harris Ackerman, an attorney and counselor-at-law. Grievance Committee for the Tenth Judicial District, petitioner; Neil Harris Ackerman, respondent. (Attorney Registration No. 1805811)

DISCIPLINARY PROCEEDING instituted by the Grievance Committee for the Tenth Judicial District. The respondent was admitted to the Bar at a term of the Supreme Court in the Appellate Division, Second Judicial Department, on June 23, 1982.

Mitchell T. Borkowsky, Hauppauge, NY (Michele Filosa of counsel), for petitioner.
McDonough & McDonough, LLP, Garden City, NY (Chris McDonough of counsel), for respondent.


PER CURIAM.


OPINION & ORDER
By affirmation dated August 4, 2014, on notice to the respondent, the Grievance Committee for the Tenth Judicial District advised this Court that on December 6, 2013, the respondent entered a plea of guilty in the District Court of the County of Nassau, to, inter alia, driving while intoxicated, an unclassified misdemeanor, in violation of Vehicle and Traffic Law § 1192(2).
By decision and order on motion dated November 12, 2014, this Court, on its own motion, authorized the Grievance Committee to institute and prosecute a disciplinary proceeding against the respondent. The issues raised by the petition and any answer thereto were referred to the Honorable Michael F. Mullen, as Special Referee, to hear and report.
The respondent was served with a verified petition dated December 1, 2014, containing one charge of professional misconduct. After a hearing on March 24, 2015, the Special Referee sustained charge one. The Grievance Committee now moves to confirm the report of the Special Referee, and for the imposition of such discipline as this Court deems just and appropriate. The respondent, in responsive papers submitted by his attorney, does not oppose the motion to confirm the Special Referee's report, and requests that the Court refer the matter back to the Grievance Committee for a private reprimand or, at most, impose a public censure, as the appropriate sanction.
Charge one of the petition alleges that the respondent engaged in illegal conduct that adversely reflects on his honesty, trustworthiness, or fitness as a lawyer, in violation of rule 8.4(b) of the Rules of Professional Conduct (22 NYCRR 1200.0). On December 6, 2013, upon pleas of guilty before the Honorable Andrew Engel, District Court of the County of Nassau, First District, the respondent was convicted of driving while intoxicated on November 15, 2012, in violation of [*2]Vehicle and Traffic Law § 1192(2), an unclassified misdemeanor, and driving while ability impaired by the combined influence of drugs or of alcohol and any drug or drugs on July 4, 2013, an unclassified misdemeanor in violation of Vehicle and Traffic Law § 1192(4-a). On February 10, 2014, Judge Engel sentenced the respondent, inter alia, to a three-year period of probation, and revocation of his driving privileges for six months.
We find that the Special Referee properly sustained charge one, as the evidence adduced established that the respondent engaged in conduct in violation of rule 8.4(b) of the Rules of Professional Conduct (22 NYCRR 1200.0). The Grievance Committee's motion to confirm the Special Referee's report is granted.
In determining an appropriate measure of discipline to impose, this Court has considered the following factors in mitigation: the respondent's voluntary efforts at rehabilitation, his sincere statements of remorse, numerous letters and affirmations attesting to the respondent's integrity and strong moral character, and his unblemished disciplinary record.
Under the totality of the circumstances, the respondent is publicly censured (see Matter of Kert, 88 AD3d 280).
ENG, P.J., MASTRO, RIVERA, DILLON, and MILLER, JJ., concur.
ORDERED that the petitioner's motion to confirm the report of the Special Referee is granted, and it is further,
ORDERED that the respondent, Neil Harris Ackerman, is publicly censured for his professional misconduct.
ENTER:
Aprilanne Agostino
Clerk of the Court